DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 273, 428-431, 434-437, 440, 442-445, 447-452 are pending.
This action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 273, 428-431, 435-437, 442-444, 447-449, 451-452 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi et al. (hereinafter “Wouhaybi”) (US 20170181252 A1) in view of Maxik et al. (hereinafter “Maxik”) (US 2015/0148871 A1). 
As to claims 273 and 428, Wouhaybi teaches an invention for controlling light proximal to user comprises:

causing the lighting control system to generate lighting control settings for the at least one light over the time period and to receive biomarker information generated over the time period by the physiological sensor [present lighting condition provided to the user, and receiving user health information under present lighting condition] [0017-0019, 0025-0026, 0031, 0039-0040, 0044-0045, 0050, 0054-0055]; 
using machine learning to determine user correlation data over the time period between the generated lighting control settings and biological states of the user being based on the generated biomarker information [00171, 00402, 0047-0048, 00503-0051, 0055]; 
causing the lighting control system to identify estimated future time zone user data that is a different geo-location than the initial location [0037, 00434, 0051]; and 
in the environment proximal to the user and after the time period, causing the lighting control system to utilize together the estimated future time zone user data and the user correlation data determined between the lighting control settings and the biological states of the user over the time period to control the illumination by the at least one light prior to the user being located in the different geo-location [using machining learning algorithms and historical data to determining a future desired lighting condition based on light data related to a specific location they intend to visit and user correlation data determined between the present light condition and the biological states of the user over the time period under present light condition, and initiating actions to adjust lighting condition pre-emptively before user entering into a different geo-location for future visit] [0037, 0043, 00515, 0054-0055].  
Wouhaybi teaches a system and method for collecting and analyzing lighting condition data and health condition data related to user to determine correlations between present lighting data and user health data, and determining a desired future lighting condition to the user based on the correlations and a future geo-location user intend to visit, and initiating actions to adjust lighting conditions as a function of the desired future lighting condition [0043, 0041, 0055]. Wouhaybi does not explicitly teach the different geo-location that user intend to visit have a time zone that is different than the initial time zone of the user.
However, Maxik teaches causing the lighting control system to control the at least one light being proximal to the user to adapt light control settings for the at least one light based on future activity schedule of the user. Especially, Maxik teaches adjusting the lighting condition to precondition the circadian rhythm of the user based on a future visit to a geo-location at a time zone that is different than the present time zone of the user by adjusting the SPD of light emitted thereby so as to affect a biological response in the user [0004-0005, 0037-0039, 0048].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Maxik with the teachings of Wouhaybi for the purpose of adjusting lighting condition to pre-emptively precondition user before user visit a geo-location with a time zone that is different than the present time zone.
As to claim 429, Maxik teaches causing the lighting control system to control the illumination by the at least one light includes assisting the user's natural adjustment of his body clock to the different estimated time zone [preconditioning the individual's circadian rhythm prior to travel so as to mitigate the jet lag of the individual] [0004-0006, 0026, 0028-0029, 0032, 0037-0039, 0048-0052].  
As to claim 430, Maxik teaches causing the lighting control system to control the illumination by the at least one light includes causing the lighting control system to receive an activity schedule of the user for a plurality of sequential days [0005-0006, 0028-0029, 0037-0039].  
As to claim 431, Maxik teaches causing the lighting control system to control the illumination by the at least one light includes adjusting the lighting control settings of the at least one light over a transition period to emulate the different estimated time zone [0004-0006, 0026, 0028-0029, 0032, 0037-0039, 0048-0052].   
As to claim 435, Maxik teaches generate the control signals as including causing the lighting control system to control the illumination by the at least one light includes assisting the user's natural adjustment of his body clock to the different estimated time zone [preconditioning the individual's circadian rhythm prior to travel so as to mitigate the jet lag of the individual] [0004-0006, 0026, 0028-0029, 0032, 0037-0039, 0048-0052].    
As to claim 436, Maxik teaches cause the processor to generate the control signals as including causing the lighting control system to receive an activity schedule of the user for a plurality of sequential days [0005-0006, 0028-0029, 0037-0039].    
As to claim 437, Maxik teaches cause the processor to generate the control signals as including causing the lighting control system to control the illumination by the at least one light to adjust the lighting control settings of the at least one light over a transition period to emulate the different estimated time zone [0004-0006, 0026, 0028-0029, 0032, 0037-0039, 0048-0052].    
As to claim 442, Wouhaybi teaches causing the lighting control system to generate the lighting control settings for the at least one light over the time period includes generating lighting control settings that include: dimming level, beam angle, intensity, color, color temperature, rotation, placement, orientation, or tilt [0048, 0050, 0055].    
As to claim 443, Wouhaybi teaches the using the machine learning to determine the user correlation data includes determining the user correlations data as including, utilized together with the biological states, user feedback relating to mood, noise level, return on investment, pain level, measured health level, fitness, wellness, educational performance level, sleep level, vitamin D level, or melatonin level [0039-0040, 0047-0048, 0050-0051].  
As to claim 444, Wouhaybi teaches the using the machine learning to determine the user correlation data  includes determining the user correlations data as including, utilized together with the biological states, user-generated lighting control settings [0017, 0039-0040, 0047-0048, 0050-0051].
As to claim 447, Wouhaybi teaches generate the control signals to include as causing the lighting control system to generate  the lighting control settings as including: dimming level, beam angle, intensity, color, color temperature, rotation, placement, orientation, or tilt [0048, 0050, 0055].     
As to claim 448, Wouhaybi teaches the using the machine learning to determine the user correlation data includes determining the user correlations data as including, utilized together with the biological states, user feedback relating to mood, noise level, return on investment, pain level, measured health level, fitness, wellness, educational performance level, sleep level, vitamin D level, or melatonin level [0039-0040, 0047-0048, 0050-0051].  
As to claim 449, Wouhaybi teaches the using the machine learning to determine the user correlation data  includes determining the user correlations data as including, utilized together with the biological states, user-generated lighting control settings [0017, 0039-0040, 0047-0048, 0050-0051].
As to claim 451, Wouhaybi teaches receiving data regarding where it expects the user to be in the future, such as may be determined based on input from a user via a computer of the user, reservations made online using the user's computer, a map application being executed on the user's computer, etc. [0043, 0051]. Maxik teaches causing the lighting control system to receive the activity schedule of the user includes receiving the user's travel plans recorded in the user's calendar [0005-0006, 0034-0039].
As to claim 452, Wouhaybi teaches receiving data regarding where it expects the user to be in the future, such as may be determined based on input from a user via a computer of the user, reservations made online using the user's computer, a map application being executed on the user's computer, etc. [0043, 0051]. Maxik teaches causing the lighting control system to receive the activity schedule of the user includes receiving the user's travel plans recorded in the user's calendar [0005-0006, 0034-0039].
Claims 434, 440, 445, 450 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi in view of Maxik, and further in view of Forbis et al. (hereinafter “Forbis”) (US 20170257925 A1).
As to claim 434, Wouhaybi teaches a system and method for collecting and analyzing lighting condition data and health condition data related to user to determine correlations between present lighting data and user health data, and determining a desired future lighting condition to the user based on the correlations and a future geo-location user intend to visit, and initiating actions to adjust lighting conditions as a function of the desired future lighting condition [0043, 0041, 0055]. Maxik teaches the causing the lighting control system to control the at least one light being proximal to the user to adapt light control settings for the at least one light based on the activity schedule of the user [based on calendared event, adjusting the light control to aligning the circadian rhythm to peak physical activity performance to coincide with an athletic event, or syncing peak mental performance to coincide with an academic test] [0004, 0038-0039]. Wouhaybi and Maxik do not explicitly teach control the at least one light being proximal to the user includes using the machine learning to adapt the light control settings for the at least one light for achieving a lighting effect in an environment being illuminated by the at least one light that mimics a sky color for a given time of day. However, Forbis teaches an artificial light system that configured for daylight emulation, including generating a dynamic, daylight quality spectrum based on tuning at least one of intensity, color temperature and directionality based on at least one of geographic location and time of day. Especially, Forbis teaches control the at least one light being proximal to the user includes using the machine learning to adapt the light control settings for the at least one light for achieving a lighting effect in an environment being illuminated by the at least one light that mimics a sky color for a given time of day [0012-0015, 0031, 0106, 0109, 0139, 0154-0155, 0321].  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Forbis with the teachings of Wouhaybi and Maxik for the purpose of using machine learning to determine and control desired lighting data with different lighting effect to better prepare the user for a future visit.
As to claim 440, Forbis teaches control the at least one light being proximal to the user includes using the machine learning to adapt the light control settings for the at least one light for achieving a lighting effect in an environment being illuminated by the at least one light that mimics a sky color for a given time of day [0012-0015, 0031, 0106, 0109, 0139, 0154-0155, 0321]. 
As to claim 445, Forbis teaches the causing the lighting control system to control the illumination by the at least one light includes using the machine learning to adapt the lighting control settings for the at least one light for achieving a lighting effect in the environment including coordinated control of uplights and downlights that mimics a sky color for a given time of day [0012-0015, 0031, 0106, 0109, 0139, 0154-0155, 0321]. 
As to claim 450, Forbis teaches the causing the lighting control system to control the illumination by the at least one light includes using the machine learning to adapt the lighting control settings for the at least one light for achieving a lighting effect in the environment including coordinated control of uplights and downlights that mimics a sky color for a given time of day [0012-0015, 0031, 0106, 0109, 0139, 0154-0155, 0321].  
Response to Arguments
Applicant’s arguments filed December 15, 2021 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 [0017] The illustrative remote computer 114 includes a light analysis engine 116 that is configured to receive and interpret the light data from the computer 102 and the health information from the health information system 118. As will be described in further detail below, the light analysis engine 116 of the remote computer 114 is further configured to determine correlations between the light data and the health information, which can be used to generate recommendations and/or actions associated with adjusting light exposure for a particular user (e.g., a user of the computer 102). It should be appreciated that the light analysis engine 116 may be configured to combine at least a portion of the light data and/or the health information for different users, such that the combined light data and/or health information may be analyzed to produce results usable to influence the recommendations and/or actions associated with adjusting light exposure for a particular user.
        
        2 [0040] The light analysis module 430 is configured to analyze light-related data, such as may be stored in the light data 402. To do so, the light analysis module 430 includes a light data modelling module 432 that is configured to model historical and/or present light data and make various measurements based on the models. It should be appreciated that the light analysis module 430 may be configured to use any known techniques, machine learning algorithms, and physical laws for modelling the light data. The light analysis module 430 is further configured to analyze light data to provide recommendations based on the analyzed light related data and/or determine one or more desired lighting conditions for a particular environment (e.g., the environment 110 of FIG. 1). To do so, the illustrative light analysis module 430 additionally includes a light data feedback module 434 and a light adjustment determination module 436.
        3 [0050] In another example, the health/wellness recommendation module 446 may determine lighting conditions at a particular time of day or night are disrupting the sleep of a user. Accordingly, the health/wellness recommendation module 446 may be configured to provide a notification to the user that includes recommendations to improve the lighting conditions based on the source of light contributing to the sub-optimal lighting condition, such as a recommendation to use an alarm clock that emits less light, install blackout curtains for a window to block outside light, etc.
        
        4 [0043] The light adjustment determination module 436 is configured to interpret the analyzed data and any other additional input data to determine whether any light adjustments (e.g., notifications, automatically performed actions, etc.) are recommended. For example, for a user with light sensitivity, the light adjustment determination module 436 may be configured to analyze environments where the user is presently, such as may be determined via global positioning system coordinates received from a portable computer worn by the user, and/or where it expects the user to be in the future, such as may be determined based on input from a user via a computer of the user, reservations made online using the user's computer, a map application being executed on the user's computer, etc. Accordingly, the light adjustment determination module 436 may be configured to warn the user a present condition of the environment and/or pre-emptively warn the user before entering into an environment having a particular lighting condition that may cause the user discomfort.
        
        5 [0051] It should be appreciated that, in some embodiments, the health information evaluation module 444 may be configured to generate predictive profiles of future lighting conditions experience for a user or an environment, such as by using the historical data and machine learning algorithms. Accordingly, in such embodiments, future lighting conditions may be identified by the health information evaluation module 444 and addressed by the health/wellness recommendation module 446. For example, a user may request access to light data related to a specific location they intend to visit. In response, the health information evaluation module 444 may analyze historical lighting conditions to determine a predicted lighting condition for the timeframe corresponding to the visit, and the health/wellness recommendation module 446 may provide one or more recommendations to the user based on the lighting condition that the user is anticipated to be exposed to.